John Benjamin Clopton, Jr., Individually, Barbara Ann Clopton, Individually, and John Benjamin Clopton, Jr. and Barbara Ann Clopton as the Heirs of the Estate of David Wayne Clopton, Deceased v. Dallas/Fort Worth International Airport Board



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-194-CV





JOHN BENJAMIN CLOPTON, JR., 	APPELLANTS

INDIVIDUALLY, BARBARA ANN 

CLOPTON, INDIVIDUALLY, AND 

JOHN BENJAMIN CLOPTON, JR. 

AND BARBARA ANN CLOPTON 

AS THE HEIRS OF THE ESTATE 

OF DAVID WAYNE CLOPTON, 

DECEASED	



V.



DALLAS/FORT WORTH	APPELLEE

INTERNATIONAL AIRPORT BOARD



------------



FROM THE 141
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants John Benjamin Clopton, Jr. and Barbara Ann Clopton, individually and as heirs of the estate of David Wayne Clopton, filed a notice of accelerated appeal demonstrating their intent to appeal the trial court’s order granting Appellee Dallas/Fort Worth International Airport Board’s motion to dismiss the cause for lack of jurisdiction.  No such order appears in the record. In their response to our letter communicating our concerns that we may have no jurisdiction over this appeal because it appears that no appealable order has been entered, Appellants agreed that the order complained of was never entered.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 2)




PER CURIAM



PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  October 16, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).